UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 16, 2010 DYAX CORP. (Exact Name of Registrant as Specified in Charter) Delaware 000-24537 04-3053198 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Technology Square Cambridge, MA02139 (Address of Principal Executive Offices)(Zip Code) (617) 225-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On February 16, 2010, Dyax Corp. entered into an amendment to its existing equity line of credit arrangement with Azimuth Opportunity Ltd., which was originally entered into on October 30, 2008. The amendment extends the investment period from April 30, 2010 to January 7, 2011 and increases the limit per draw down under the line from $7,750,000 to $8,250,000. The foregoing description is qualified in its entirety by reference to Amendment No. 1 to the Common Stock Purchase Agreement, a copy of which is attached hereto as Exhibit 10.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 10.1 Amendment No. 1 to Common Stock Purchase Agreement between Dyax Corp. and Azimuth Opportunity, Ltd. dated February 16, 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYAX CORP. Dated: February 17, 2010 By: /s/ Ivana Magovčević-Liebisch Ivana Magovčević-Liebisch Executive Vice President Corporate Development and General Counsel 3 EXHIBIT
